Citation Nr: 1822969	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  16-27 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  The propriety of a reduction of the evaluation for gastroesophageal reflux disease (GERD) from 30 percent to 10 percent, effective September 24, 2015.

2.  The propriety of the effective date of September 24, 2015 for the reduction of the evaluation for GERD from 30 percent to 10 percent.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Army from December 1976 to December 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2015 and October 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue of entitlement to an increased rating for GERD has been raised by the record in a November 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  An improvement of the Veteran's ability to function under the ordinary conditions of life and work as a result of his GERD has not been demonstrated.

2.  As the Veteran's 30 percent evaluation for GERD has been restored herein, the issue of the proper effective date for the reduction is moot.  

3.  For the entire period on appeal, the Veteran has had a combined disability rating of no less than 70 percent and at least one single disability rating of no less than 40 percent.  

4.  The Veteran is unemployable based solely on his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The October 2015 reduction of the disability rating for GERD from 30 percent to 10 percent was not proper.  38 U.S.C. § 5112(b)(6) (2012); 38 C.F.R. §§ 3.105, 3.344 (2017). 

2.  The issue of the appropriate effective date for the reduction of the evaluation of GERD from 30 percent to 10 percent is moot.  38 C.F.R. § 20.101(a) (2017).

3.  The criteria for a TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's claims are granted or dismissed herein, any error related to the VA's duty to notify and assist is moot for this issue.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

I. Reduction

Reduction is warranted for ratings in effect for fewer than five years if the evidence shows improvement of the condition.  38 C.F.R. § 3.344 (2017).  A disability rating may not be reduced unless the evidence demonstrates that an improvement in the disability has occurred.  38 U.S.C. § 1155 (2012).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; 38 C.F.R. 3.344(c) (2017).

In general, the reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  Hohol v. Derwinski, 2 Vet. App. 169 (1992).

An April 2010 rating decision awarded a 30 percent rating for GERD.  The RO essentially determined that the evidence showed that the Veteran's GERD resulted in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, which is productive of considerable impairment of health.  Reference was made to the findings of a November 2009 VA examination.  

A June 2014 rating decision continued the 30 percent evaluation but noted that some improvement had been observed in the most recent VA examination in June 2014.  However, as it was not clear that the apparent improvement was sustained, the RO did not reduce the rating at that point.  Following a new VA examination in September 2015, the RO reduced the Veteran's evaluation for GERD to 10 percent in an October 2015 rating decision.  The October 2015 rating decision found that there was sustained improvement in the Veteran's GERD.  As the overall combined evaluation of 90 percent did not change, the RO did not propose the reduction before enacting it.  

Upon review of the medical record, the Board finds that the evidence weighs against a finding of an improvement in the Veteran's GERD under the ordinary conditions of life and work at the time of the reduction.  At the time of the initial assignment of the 30 percent evaluation, the Veteran was taking daily medication and reported epigastric discomfort and pain once every two weeks.  He denied dysphagia, nausea, and vomiting.  The examiner found minimal effect on occupational functioning as the Veteran had to call in sick to work once every two months.  These symptoms are not significantly different than the symptoms noted in the more recent June 2014 and September 2015 VA examinations.  Specifically, he was still using daily medication and experiencing pyrosis, reflux, and regurgitation.  He reported heartburn three times per week and regurgitation once a week.  Although the examiner noted it had no impact on his ability to work, this does not necessarily demonstrate improvement as the Veteran had retired.  Similarly, the September 2015 VA examination showed the use of medication, pyrosis, reflux, and regurgitation.  The Veteran also reported that his symptoms had gotten a little worse since his last VA examination and that he experienced sleep disturbance caused by esophageal reflux occurring four or more times per year.  Neither of these VA examinations shows material improvement in the Veteran's GERD.  The Board finds that this evidence does not support a finding of improvement in the Veteran's flat feet at the time of the reduction. 

Accordingly, the rating reduction from 30 percent to 10 percent was improper because the evidence of record does not show an improvement in the Veteran's GERD under the ordinary conditions of life and work.  The Board, therefore, restores the 30 percent rating for GERD from the date of the rating reduction.  

II. Effective Date of Reduction

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  As the Board has found the October 2015 reduction for GERD improper and restored the 30 percent evaluation, the issue of the appropriate effective date for this reduction is rendered moot.  Dismissal of this claim is required.

III. TDIU

Initially the Board notes that the Veteran has been assigned a 100 percent combined evaluation as of June 16, 2017.  As such, the Board will only consider whether he entitled to TDIU for the period prior to September 22, 2015.

Prior to June 16, 2017, the Veteran had been granted service connection for several disabilities, including sarcoidosis (60 percent disabling), bilateral flat feet (30 percent disabling), GERD (30 percent disabling), L5 spondylosis with degenerative arthritis (20 percent disabling prior to April 11, 2017, 40 percent disabling as of April 11, 2017), hemorrhoids (10 percent disabling as of January 23, 2014, 20 percent disabling as of March 21, 2014), radiculopathy of the right and left lower extremities (each 10 percent disabling as of August 6, 2014, each 20 percent disabling as of June 15, 2017), strain of the right and left knees (each 10 percent disabling as of June 16, 2017), and hypogonadism with erectile dysfunction (0 percent disabling as of October 29, 2016).  His combined rating was 80 percent prior to January 23, 2014, and 90 percent as of January 23, 2014, according to 38 C.F.R. § 4.25.  In light of his combined disability rating of at least 70 percent and his single disability rating of at least 40 percent, he meets the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a) (2017).  

The remaining question is whether the Veteran is unemployable due solely to his service-connected disabilities.  The Board concludes that the evidence supports such a finding.  Significantly, a November 2016 VA examination for the Veteran's service-connected low back disability noted that sitting was limited to a few minutes before needing to reposition, standing was limited to a few minutes, and walking was limited.  Although the examiner did not specifically state that these limitations resulted in unemployability, the Board finds that it would be extremely difficult to find even sedentary employment that allowed such frequent position changes and accommodated the Veteran's limitations.  These limitations would be further compounded by the Veteran's sarcoidosis with resulting respiratory problems and GERD symptoms.  

The Board notes that the claim could be remanded for a new VA opinion that specifically addresses whether the Veteran is unemployable due to his service-connected disabilities.  However, in light of the November 2016 findings regarding his physical limitations and his combined evaluation showing significant occupational impairment, the Board is satisfied that the evidence of record shows that the Veteran's combined disabilities would render him unemployable in either a physical or sedentary environment.  See Geib v. Shinseki, 733 F.3d 1350 (2013) (held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO).  
In considering all of the Veteran's service-connected disabilities and affording him the benefit of the doubt, the Board finds that there is sufficient evidence that the Veteran is unemployable due solely to his service-connected disabilities.  The criteria for TDIU have been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  


ORDER

The reduction of the rating for GERD from 30 percent to 10 percent, effective September 24, 2015, was not proper, and the Veteran is entitled to restoration of the 30 percent rating for GERD, effective September 24, 2015, subject to the laws and regulations governing the award of monetary benefits.  

The appeal of the appropriate effective date for the reduction of the evaluation for GERD from 30 percent to 10 percent is dismissed.

Entitlement to a TDIU is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


